FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                            Sep 12 2012, 9:51 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BRENT C. VIAN                                    ROBERT J. HENKE
Nakos & Vian                                     Indiana Department of Child Services
Fort Wayne, Indiana                              Central Administration
                                                 Indianapolis, Indiana

                                                 MITCH GERBER
                                                 Allen County DCS Office
                                                 Fort Wayne, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY                 )
TERMINATION OF THE PARENT-CHILD                  )
RELATIONSHIP OF Cord. L., Cort. L., & Cha. L.,   )
MINOR CHILDREN, AND THEIR MOTHER,                )
C.H.,                                            )
                                                 )
C.H.,                                            )
                                                 )
        Appellant-Respondent,                    )
                                                 )
               vs.                               )    No. 02A03-1202-JT-101
                                                 )
INDIANA DEPARTMENT OF CHILD                      )
SERVICES,                                        )
                                                 )
        Appellee-Petitioner.                     )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Charles F. Pratt, Judge
           Cause Nos. 02D08-1002-JT-102, 02D08-1002-JT-104, 02D08-1012-JT-484
                                                September 12, 2012

                   MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge

       Appellant-Respondent C.H. (“Mother”) appeals the juvenile court’s order terminating

her parental rights to Cord. L., Cort. L., and Cha. L. (collectively, “the children”). Mother

alleges that the Indiana Department of Child Services (“DCS”) did not provide sufficient

evidence to support the termination of her parental rights. Concluding that the evidence was

sufficient to support the termination of Mother’s parental rights, we affirm.

                               FACTS AND PROCEDURAL HISTORY

       Mother has three children, Cord. L., Cort. L., and Cha. L., at issue in this appeal.1

Cord. L. and Cort. L. were born on December 5, 2008. DCS first became involved with

Cord. L. and Cort. L. when notified of potential child abuse after Cord. L. was diagnosed as

having suffered a skull fracture, a fractured rib, a broken femur, and a fracture to his wrist on

January 22, 2009. That same day, Cord. L. and Cort. L. were removed from Mother’s care.

On or about January 23, 2009, DCS filed a petition alleging that Cord. L. and Cort. L. were

children in need of services (“CHINS”).

       On February 10, 2009, DCS filed an amended petition alleging that Cord. L. and Cort.

L. were CHINS. DCS filed a second amended petition that Cord. L. and Cort. L. were

CHINS on May 21, 2009. In addition to stating the above-mentioned injuries suffered by

Cord. L., the second amended CHINS petition alleged that Cord. L.’s and Cort. L.’s


       1
           The termination of the parental rights of the children’s father is not at issue in this appeal.


                                                        2
“physical or mental condition is seriously impaired or seriously endangered as a result of the

inability, refusal, or neglect of [Mother] to supply [Cord. L. and Cort. L.] with necessary

food, clothing, shelter, medical care, education or supervision.” DCS Exhibit 10. The

second amended CHINS petition further alleged that Cord. L.’s injuries “would not

ordinarily be sustained except for the act or omission of a parent, guardian, custodian, or

caregiver.” DCS Ex. 10. Mother admitted to the allegations contained in the second

amended CHINS petition. In light of Mother’s admission, the juvenile court determined that

Cord. L. and Cort. L. were CHINS and ordered Mother to complete certain services. On July

16, 2009, the juvenile court found that Mother had not demonstrated an ability to benefit

from services or maintained regular contact with DCS.

       Cha. L. was born on December 22, 2009. Cha. L. was removed from Mother’s care

on December 24, 2009. DCS argued that removal was reasonable in light of the fact that

Mother was non-compliant with the services ordered in the CHINS proceedings relating to

Cord. L. and Cort. L. Mother admitted and the juvenile court determined that Cha. L. was a

CHINS on January 25, 2010.

       On February 18, 2010, DCS filed petitions seeking the termination of Mother’s

parental rights to Cord. L. and Cort. L. On January 3, 2011, DCS filed a petition seeking the

termination of Mother’s parental rights to Cha. L. On February 15 and 16, 2011, March 14,

2011, April 27, 2001, September 27, 2011, and November 15, 2011, the juvenile court

conducted an evidentiary termination hearing at which Mother appeared and was represented

by counsel. During the termination hearing, DCS introduced evidence relating to Mother’s



                                              3
failure to remedy the conditions leading to the children’s removal. DCS also provided

evidence indicating that the children’s Guardian Ad Litem (“GAL”) believed that the

termination of Mother’s parental rights was in the children’s best interests, and its plan for

the permanent care and treatment of the children was adoption. On February 14, 2012, the

juvenile court terminated Mother’s parental rights to the children. Mother now appeals.

                              DISCUSSION AND DECISION

       The Fourteenth Amendment to the United States Constitution protects the traditional

right of a parent to establish a home and raise her children. Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the

parent-child relationship is “one of the most valued relationships of our culture.” Id.

However, although parental rights are of a constitutional dimension, the law allows for the

termination of those rights when a parent is unable or unwilling to meet her responsibility as

a parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

parental rights are not absolute and must be subordinated to the children’s interest in

determining the appropriate disposition of a petition to terminate the parent-child

relationship. Id.

       The purpose of terminating parental rights is not to punish the parent but to protect the

children. Id. Termination of parental rights is proper where the children’s emotional and

physical development is threatened. Id. The juvenile court need not wait until the children

are irreversibly harmed such that their physical, mental, and social development is

permanently impaired before terminating the parent-child relationship. Id.

       Mother contends that the evidence presented at the evidentiary hearing was

                                               4
insufficient to support the juvenile court’s order terminating her parental rights. In reviewing

termination proceedings on appeal, this court will not reweigh the evidence or assess the

credibility of the witnesses. In re Involuntary Termination of Parental Rights of S.P.H., 806

N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider the evidence that supports the

juvenile court’s decision and reasonable inferences drawn therefrom. Id. Where, as here, the

juvenile court includes findings of fact and conclusions thereon in its order terminating

parental rights, our standard of review is two-tiered. Id. First, we must determine whether

the evidence supports the findings, and, second, whether the findings support the legal

conclusions. Id.

       In deference to the juvenile court’s unique position to assess the evidence, we set

aside the juvenile court’s findings and judgment terminating a parent-child relationship only

if they are clearly erroneous. Id. A finding of fact is clearly erroneous when there are no

facts or inferences drawn therefrom to support it. Id. A judgment is clearly erroneous only if

the legal conclusions made by the juvenile court are not supported by its findings of fact, or

the conclusions do not support the judgment. Id.

       In order to involuntarily terminate a parent’s parental rights, DCS must establish by

clear and convincing evidence that:

       (A) one (1) of the following exists:
             (i) the child has been removed from the parent for at least six (6)
             months under a dispositional decree;
             (ii) a court has entered a finding under IC 31-34-21-5.6 that reasonable
             efforts for family preservation or reunification are not required,
             including a description of the court’s finding, the date of the finding,
             and the manner in which the finding was made; or
             (iii) the child has been removed from the parent and has been under the


                                               5
              supervision of a county office of family and children or probation
              department for at least fifteen (15) months of the most recent twenty-
              two (22) months, beginning with the date the child is removed from the
              home as a result of the child being alleged to be a child in need of
              services or a delinquent child;
       (B) that one (1) of the following is true:
              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.
              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.
              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;
       (C) termination is in the best interests of the child; and
       (D) there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2) (2011). Specifically, Mother claims that DCS failed to establish

that the conditions that resulted in the children’s removal will not be remedied. In making

this claim, Mother argues that she obtained housing and employment as instructed by the

juvenile court and a vast majority of her supervised visits with the children were “good

visits.” Appellant’s Br. p. 8.

           A. Conditions Resulting in Removal Not Likely to be Remedied

       Initially we note that because Indiana Code section 31-35-2-4(b)(2)(B) is written in

the disjunctive, the juvenile court need only find either that the conditions resulting in

removal will not be remedied or that the continuation of the parent-child relationship poses a

threat to the children. In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003), trans. denied.

Therefore, “where, as here, the trial court specifically finds that there is a reasonable

probability that the conditions which resulted in the removal of the child[ren] would not be

remedied, and there is sufficient evidence in the record supporting the trial court’s


                                              6
conclusion, it is not necessary for [DCS] to prove or for the trial court to find that the

continuation of the parent-child relationship poses a threat to the child[ren].” In re S.P.H.,

806 N.E.2d at 882. In order to determine that the conditions will not be remedied, the

juvenile court should first determine what conditions led DCS to place the children outside of

Mother’s care, and, second, whether there is a reasonable probability that those conditions

will be remedied. Id.

       When assessing whether a reasonable probability exists that the conditions justifying

the children’s removal and continued placement outside Mother’s care will not be remedied,

the juvenile court must judge the parent’s fitness to care for her children at the time of the

termination hearing, taking into consideration evidence of changed conditions. In re A.N.J.,

690 N.E.2d 716, 721 (Ind. Ct. App. 1997). The juvenile court must also evaluate the parent’s

habitual patterns of conduct to determine whether there is a substantial probability of future

neglect or deprivation. Id. A juvenile court may properly consider evidence of the parent’s

prior criminal history, drug and alcohol abuse, history of neglect, failure to provide support,

and lack of adequate employment and housing. McBride v. Monroe Cnty. Office of Family &

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). Moreover, a juvenile court “‘can

reasonably consider the services offered by [DCS] to the parent and the parent’s response to

those services.’” Id. (quoting In re A.C.C., 682 N.E.2d 542, 544 (Ind. Ct. App. 1997)).

       Here, the juvenile court found that DCS presented sufficient evidence to prove that the

conditions that resulted in the children’s removal from Mother’s care were not likely to be

remedied, and upon review, we conclude that the juvenile court’s finding to this effect is



                                              7
supported by the record. The record reveals that Mother did not successfully complete the

home-based services offered by DCS. Mother’s participation in home-based services was

placed on hold on four different occasions before being terminated altogether for lack of

participation. Mother’s individual counseling was also terminated because of Mother’s lack

of contact with the service provider. In addition, Mother did not successfully complete the

offered parenting instruction classes and has failed to demonstrate that she has benefited

from any of the services provided.

       The record further reveals that Mother has not progressed beyond supervised visitation

and, consequently, has not demonstrated that she could safely parent the children outside of a

controlled environment. The record indicates that Mother fell asleep during some visitation

sessions, failed to properly administer medication or therapies to the children, and was not

attentive to the children’s needs. Notably, none of the service providers who worked with

Mother in any capacity could recommend that the children be returned to Mother’s care.

       Mother also failed to complete certain tasks as ordered by the juvenile court.

Specifically, Mother failed to maintain regular contact with DCS and to timely notify DCS of

changes in her housing and employment as instructed by the juvenile court. Mother failed to

participate in the children’s doctor’s appointments, attending only one of roughly forty-five

doctor’s appointments since August of 2009. Mother also failed to provide the children with

sufficient clothing and to obtain her diploma or GED. In addition, Mother failed to maintain

independent housing and suitable employment. As of the last date of the termination hearing,

Mother resided with maternal grandmother. Mother was aware, however, that maternal



                                              8
grandmother’s home was not a suitable placement for the children because of maternal

grandmother’s prior contacts with DCS. Further, while Mother testified at the termination

hearing that she had recently obtained employment as a receptionist, Mother’s employment

history consisted of short periods of employment at numerous jobs as well as periods of

unemployment.

       When considered as a whole, we conclude that the evidence is sufficient to

demonstrate a reasonable probability that the conditions which resulted in the children’s

removal from Mother’s care will not be remedied. It was within the province of the juvenile

court, as the finder of fact, to minimize any contrary evidence of changed conditions in light

of its determination that Mother’s failure to provide a safe and stable living environment

which led to the children’s removal was unlikely to change. See In re L.S., 717 N.E.2d 204,

210 (Ind. Ct. App. 1999), trans. denied.

       Moreover, contrary to Mother’s claim that the evidence showed that she had many

“good” visits with the children and had finished high school and obtained housing and

employment as instructed by the juvenile court, Appellant’s Br. p. 8, it is well-established

that the juvenile court, acting as a trier of fact, was not required to believe or assess the same

weight to the testimony as Mother. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind.

2004); Marshall v. State, 621 N.E.2d 308, 320 (Ind. 1993); Nelson v. State, 525 N.E.2d 296,

297 (Ind. 1988); A.S.C. Corp. v. First Nat’l Bank of Elwood, 241 Ind. 19, 25, 167 N.E.2d

460, 463 (1960); Haynes v. Brown, 120 Ind. App. 184, 189, 88 N.E.2d 795, 797 (1949),

trans. denied. Mother’s claim effectively amounts to an invitation for this court to reassess



                                                9
witness credibility and reweigh the evidence, which, again, we will not do. See In re S.P.H.,

806 N.E.2d at 879.

       Under these circumstances, we cannot say that the juvenile court erred in determining

that DCS established that it is unlikely that the conditions resulting in the children’s removal

would be remedied. See In re C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997). Having

concluded that the evidence was sufficient to support the juvenile court’s determination, and

finding no error by the juvenile court, we further conclude that DCS has satisfied the

requirements of Indiana Code section 31-35-2-4(b)(2)(B) by clear and convincing evidence.

       The judgment of the juvenile court is affirmed.

ROBB, C.J., and BAKER, J., concur.




                                              10